MEMO OPINION
PER CURIAM.
This is an original proceeding in which petitioner, an inmate of Montana State Prison, appearing pro se, seeks a writ of habeas corpus. The contended grounds and fact situation are set forth in our per curiam Order of June 24, 1969, 456 P.2d 307, when because we felt the problem to be of sufficient importance to require research and briefing we ordered the petition referred to the Montana Defender Project for its investigation, study and action, if indicated.
*263On July 29, 1969 the Defender Project advised this Court that they desired to await the disposition of another petition involving the same issue before pursuing this petition.
On September 30, 1969 the Defender Project informed us that due to our recent decision in regard to parole violation, they have decided that the issues have become moot. The Defender Project also indicate, however, that the parole board has, after meeting with them, decided to grant hearings in all revocation cases and to permit indigent persons to be represented at such hearings by the Defender Project. Petitioner herein has been granted his hearing with counsel if he so desires.
Since it appears that the relief sought has been obtained, the; petition and these proceedings are dismissed.